Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) peptide SEQ ID NOS: 1-2 and other naturally occurring elements (e.g. salts thereof in claim 17; oils in claim 18; and a lack of any further elements in claims 19 and 21). This judicial exception is not integrated into a practical application because 
Peptide SEQ ID NOS: 1 and 2 are the 76mer naturally occurring Adropin C polypeptide (SEQ ID NO: 1) or its fragment residues 34-76 thereof (SEQ ID NO: 2) (see Deasy et al. (U.S. Patent Publication No. 20130085105; paras 70 & 251; reciting SEQ ID NO: 2; see also as mirrored in instant specification para’s 41-43 (as recited in U.S. Patent Publication No. 20210252108):
[0070] In one aspect, any of the embodiments of this invention are practiced using fatty acid salts of ADROPIN c( Cys-His-Ser-Arg-Ser-Ala-Asp-Val-Asp-Ser-Leu-Ser-Glu-Ser-Ser-Pro-Asn-Ser- -Ser-Pro-Gly-Pro-Cys)-Pro-Glu-Lys-Ala-Pro-Pro-Pro-Gln-Lys-Pro-Ser-His-Glu-- Gly-Ser-Tyr-Leu-Leu-Gln-Pro (SEQ ID NO:13) or analogs thereof. 

[0251] O) ADROPIN c( Cys-His-Ser-Arg-Ser-Ala-Asp-Val-Asp-Ser-Leu-Ser-Glu-Ser-Ser-Pro-Asn-Ser- -Ser-Pro-Gly-Pro-Cys)-Pro-Glu-Lys-Ala-Pro-Pro-Pro-Gln-Lys-Pro-Ser-His-Glu-- Gly-Ser-Tyr-Leu-Leu-Gln-Pro) (SEQ ID NO:13) is a secreted peptide that 

Further as to claims 19 and 21, applicant claims “the composition is not found in nature” as an attempt to skirt the U.S.-applied nonstatutory subject matter by essentially negatively claiming the naturally occurring composition comprising either peptide SEQ ID NO: 1 or 2. While breadth per se is not indefiniteness (112(b), no rejection applied), possession must nevertheless be shown (112(a), as rejected below).  A KWIC search of the claimed term “nature” finds only two recitations in instant para’s 16 and 46, neither of which define/guide what elements remove the claimed invention from nature:
[0016] A composition for treating age related dementia, comprising Adropin, Adropin.sup.34-76, prepared in pharmaceutically acceptable aqueous solution, whereby the composition is not found in nature.
	[ ]
[0046] Variations in the amino acid sequence will likely be comprised of conservative amino acid substitutions, or substitutions of amino acids outside of function regions. It is anticipated that polypeptides with 85 percent or more, 90 percent or more, 95 percent or more or 98 percent of more identity to Adropin and Adropin.sup.34-76, may be effective at treating cognitive decline. It is also anticipated that the variants described herein include variants not found in nature.

Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (U.S. Patent Publication No. 2003/0096951). 
The U.S. Authority in the written opinion of the related PCT Application No. PCT/US2019/035428 (U.S. Examiner Shane Thomas) rejected these same mirror claims under the equivalent anticipation PCT provision “Lack of Novelty”.  This document is already of record, filed on 11/11/20.  This examiner finds the disposition there equally applicable over the same unaltered instant claims.  The prior art and recited passages thereof are incorporated by reference verbatim here.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over X.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (U.S. Patent Publication No. 2003/0096951) in view of Kumar et al. (Identification of Adropinasa Secreted Factor linking Dietary Macronutrient Intake with Energy Homeostasis and Lipid Metabolism. Cell Metabolism. December 2008. Vol. 8, No.6: pages 468-481); the latter recited to render instant claims 10-11 obvious over Jacobs in view of Kumar.
The U.S. Authority in the written opinion of the related PCT Application No. PCT/US2019/035428 (U.S. Examiner Shane Thomas) rejected these same mirror claims under the equivalent obviousness PCT provision “Lack of Inventive Step”.  This document is already of record, filed on 11/11/20.  This examiner finds the disposition there equally applicable over the same unaltered instant claims.  The prior art and recited passages thereof are incorporated by reference verbatim here.
Thus, the claims are found prima facie obvious over the prior art reference(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, 16-1, and 23-24 of copending Application No.  17614035 (reference application; still undergoing pre-exam at this writing). Although the claims both are drawn to treating cognitive decline with the same two naturally occurring peptides (see claims ‘035 as reads in light of para’s 45-59 therein and nearly the same mirror specification passages in the instant application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, applicant claims “the composition is not found in nature” as an attempt to skirt the U.S.-applied nonstatutory subject matter by essentially negatively claiming the naturally occurring composition comprising either peptide SEQ ID NO: 
[0016] A composition for treating age related dementia, comprising Adropin, Adropin.sup.34-76, prepared in pharmaceutically acceptable aqueous solution, whereby the composition is not found in nature.
	[ ]
[0046] Variations in the amino acid sequence will likely be comprised of conservative amino acid substitutions, or substitutions of amino acids outside of function regions. It is anticipated that polypeptides with 85 percent or more, 90 percent or more, 95 percent or more or 98 percent of more identity to Adropin and Adropin.sup.34-76, may be effective at treating cognitive decline. It is also anticipated that the variants described herein include variants not found in nature.
Thus, applicant has not defined or provided support or guidance as to ‘what’ composition elements remove such from being “found in nature”.  Without such, the claims lack possession at the time of filing.  [Note:  The examiner does not rejection claims 19 and 21 under 35 USC 112(d) as not further limiting because technically the skilled artisan could throw any random non-naturally occurring element into the composition and meet the claim limitation].

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 2, the term “be” should be deleted for grammatical correctness.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654